Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of:
Michael Fesler, DATE: August 22, 1995
Petitioner,

Docket No. C-95-066
Decision No. CR388

-v -

The Inspector General.

DECISION

By letter dated January 27, 1995, Michael Fesler, the
Petitioner herein, was notified by the Inspector General
(I.G.), of the United States Department of Health & Human
Services (HHS), that it had been decided to exclude him
for a period of five years from participation in the
Medicare program and from participation in the the State
health care programs described in section 1128(h) of the
Social Security Act (Act), which are referred to herein
as "Medicaid." The I.G.'s rationale was that exclusion,
for at least five years, is mandated by sections
1128(a)(1) and 1128(c)(3)(B) of the Act because
Petitioner had been convicted of a criminal offense
related to the delivery of an item or service under
Medicare.

Petitioner filed a timely request for review of the
I.G.'s action by an an administrative law judge (ALJ) of
the Departmental Appeals Board (DAB). The I.G. moved for
summary disposition.

Because I determined that there are no facts of
decisional significance genuinely in dispute, and that
the only matters to be decided are the legal implications
of the undisputed facts, I have decided the case on the
basis of the parties' written submissions.

I conclude that Petitioner is subject to the minimum
mandatory exclusion provisions of sections 1128(a)(1) and
1128(c) (3) (B) of the Act, and affirm the I.G.'s
determination to exclude Petitioner from participation in
Medicare and Medicaid for a period of five years.
2
PETITIONER'S ARGUMENT

Petitioner contends that the I.G. does not have the
authority to exclude Petitioner from Medicare and
Medicaid, because an agent of the United States (U.S.)
released Petitioner from any civil action or penalty
arising from the claims which he filed for Medicare
reimbursement. P. Br. at 1.

FINDINGS OF FACT AND CONCLUSIONS OF LAW (FFCLs)!

1. During the period relevant to this case, Petitioner
was a provider of ambulance services in the State of
Arkansas. I.G. Exs. 2 - 6; P. Ex. 1.

2. In 1994, the U.S. Department of Justice (DOJ) brought
a civil action against Petitioner, pursuant to the False
Claims Act (31 U.S.C. 3729 et. seq.). I.G. Exs. 2, 3; P.
Ex. 1.

3. The DOJ alleged that, during the period January 7,
1991 to January 6, 1993, Petitioner had submitted claims
for reimbursement from Medicaid and Medicare covering
services that Petitioner had not provided as he had
claimed. I.G. Exs. 2, 3; P. Ex. 1.

4. Petitioner and the DOJ entered into an agreement on
March 4, 1994 to settle the civil action. I.G. Exs. 2,
3; P. EX. 1.

5. The settlement agreement provided that Petitioner
would make restitution to the government in the amount of
$14,168. I.G. Exs. 2, 3; P. Ex. 1.

6. The settlement agreement further provided that the
DOJ released Petitioner from any claims or actions it
might have against him under the False Claims Act, or the
Civil Monetary Penalties Law (42 U.S.C. 1320a-7a), or
from any other claims, actions, demands, or causes of
action whatsoever arising from the requests by Petitioner
for reimbursement under the provisions of Titles XVIII

' The I.G. submitted five exhibits and an
attachment to I.G. Ex. 2 which I have marked as an
exhibit. Accordingly, I have redesignated the attachment
as I.G. Ex. 3, and renumbered the exhibits which were
originally designated as I.G. Exs. 3 ~ 5 to be I.G. Exs.
4 - 6. I cite the I.G.'s exhibits as "I.G. Ex.(s).
(number) at (page)." I admit into evidence I.G. Exs. 1 -
6. Petitioner offered one exhibit which I cite as "P.
Ex. 1." I admit P. Ex. 1 into evidence. I cite the
I.G.'s brief as "I.G. Br. at (page)." I cite
Petitioner's response as "P. Br. at (page)."
3

and XIX of the Act, for services purportedly rendered
from January 7, 1991 through January 6, 1993. I.G. Exs.
2, 3; P. Ex. 1.

7. On April 22, 1994, a criminal information was filed
aginst Petitioner in the U.S. District Court for the
Eastern District of Arkansas charging him with seven
counts of converting government property to his own use
by submitting false claims for reimbursement to the
Medicaid/Medicare programs. The events underlying these
charges took place on or about January 16, 1993 (Count
I), December 3, 1992 (Count II), January 14, 1993 (Count
III), December 28, 1992 (Count IV), December 10, 1992
(Count V), December 15, 1992 (Count VI), and December 10,
1992 (Count VII). I.G. Ex. 4.

8. Petitioner pled guilty to counts I, II, III, Iv,
and Vv. I.G. Ex. 5.

9. The district court accepted the plea, dismissed the
remaining charges, and issued a formal judgment declaring
Petitioner to be guilty of conversion of government
property. I.G. Ex. 6.

10. Petitioner was sentenced to two years of probation,
fined $1000, and ordered to perform 100 hours of
community service. I.G. Ex. 6.

11. A judgment of conviction was entered against
Petitioner on May 23, 1994. I.G. Ex. 6.

12. The entry of Petitioner's judgment of conviction
constitutes a conviction within the meaning of section
1128(i)(1) of the Act. Section 1128(i)(1) of the Act;
FFCL 11.

13. The judgment of conviction entered against Petitioner
states that Petitioner is "adjudged guilty" of the counts
to which he pled guilty. I.G. Ex. 6.

14, The adjudication contained in the judgment of
conviction constitutes a finding of guilt against
Petitioner within the meaning of section 1128(i)(2) of
the Act. Section 1128(i)(2) of the Act; FFCL 13.

15. The district court which convicted Petitioner
"accepted" his plea, within the meaning of section
1128(i)(3) of the Act. Section 1128(i)(3) of the Act;
FFCLs 9, 10, 11.

16. I find that Petitioner was "convicted" under the
three separate criteria of sections 1128(i)(1), (2), and
(3). FFCLs 11-15.
4

17. Petitioner's conviction of five counts of conversion
of U.S. property were all based on false claims by
Petitioner to Medicare for payment for ambulance
services. I.G. Ex. 4.

18. Filing a false or fraudulent claim for payment is
"related to the delivery of a health care item or
service" under the mandatory exclusion provision of
section 1128(a)(1). Jack W. Greene, DAB CR19 (1989),
aff'd DAB 1078 (1989), aff'd sub nom. Greene v. Sullivan,
731 F. Supp. 835 (E.D. Tenn. 1990).

19. Petitioner's conviction is related to the delivery of
an item or service under the Medicare program within the
meaning of section 1128(a)(1) of the Act. FFCLS 11-18.

20. Section 1128(c) (3)(B) of the Act and the applicable
regulation at 42 C.F.R. § 1001.102(a) require that an
exclusion imposed under section 1128(a)(1) be fora
mandatory minimum period of at least five years. Section
1128(c) (3)(B) of the Act; 42 C.F.R. § 1001.102(a) (1993).

21. Neither the ALJ nor the I.G. is authorized to reduce
the five-year mandatory minimum exclusion. Maximo Levin,
DAB CR343 (1994).

22. Petitioner's five-year exclusion is deemed reasonable
as a matter of law. FFCLs 20-21.

23. The release clause of the settlement agreement which
Petitioner entered into with the DOJ, specifically states
that Petitioner would be released from any claims or
causes of action that the U.S. may have against
Petitioner, "under the False Claims Act .. . and the
Civil Monetary Penalties Law." I.G. Exs. 2, 3; P. Ex. 1.

24. The mandatory exclusion provision of section 1128(a)
of the Act is not included within the scope of the False
Claims Act or the Civil Monetary Penalties Law. See
Section 1128(a) of the Act.

25. The settlement agreement releases Petitioner from any
claims or causes of action arising from payments
requested by or amounts received by Petitioner from
Medicare and Medicaid. I.G. Exs. 2, 3; P. Ex. 1.

26. Petitioner's exclusion under section 1128(a)(1) arose
from the fact of his conviction and the fact that his
conviction is program-related. I.G. Ex. 1.

27. I find that Petitioner's exclusion was not the type
of action which the parties intended to include within
the scope of the release language of the settlement
agreement. FFCLs 23 - 26.
5

28. The settlement agreement released Petitioner from any
causes of action arising from his claims for, and
receipts of Medicaid or Medicare payments, "for services
provided by [Petitioner] from January 7, 1991, through
January 6, 1993." I.G. Ex. 3; P. Ex. 1.

29. One of the counts to which Petitioner pled guilty,
(Count I), charges Petitioner with criminal conversion of
U.S. property "on or about the 16th day of January,
1993." I.G. Ex. 4 at 1.

30. The conduct which led to the charge in Count I was
committed after the January 6, 1993 date set out in the
settlement agreement, and therefore, is outside the scope
of the agreement. FFCLs 28 - 29.

31. I find that Petitioner's exclusion does not fall
within the purview of the release clause of the
settlement agreement. FFCLS 23 - 30.

32. The I.G. was authorized to exclude Petitioner from
the Medicare and Medicaid programs for a period of at
least five years, pursuant to sections 1128(a)(1) and
1128(c) (3) (B) of the Act. FFCLs 1 - 31.

DISCUSSION

I. The I.G. was authorized to exclude Petitioner
pursuant to section 1128(a)(1) of the Act.

The I.G. is authorized to exclude an individual or entity
from participation in Medicare and Medicaid pursuant to
section 1128(a) (1) of the Act where two elements are
present: (1) the individual or entity has been
"convicted" of a criminal offense, within the meaning of
section 1128(i); and (2) the conviction is related to the
delivery of an item or service under Medicare or
Medicaid. In the present case, the I.G. has proven that
Petitioner was "convicted" under the three separate
criteria of sections 1128(i)(1), (2), and (3), and that
Petitioner was convicted of a program-related crime.

Petitioner was charged, by federal information, with
seven misdemeanor counts of conversion of U.S. property
in violation of 18 U.S.C. § 641. I.G. Ex. 4. The
information alleged that Petitioner had converted U.S.
money and property through claims to Medicare for
reimbursement of ambulatory services provided by
Petitioner. Id. Petitioner pled guilty to five counts
of the misdemeanor information (Counts I through V), and
was adjudged guilty of the counts to which he pled
guilty, by the U.S. Magistrate Judge of the U.S. District
Court for the Eastern District of Arkansas. I.G. Ex. 5,
6. Petitioner was sentenced to two years of probation,
6

fined $1000, and ordered to perform 100 hours of
community service. I.G. Ex. 6.

Under section 1128(i)(1) of the Act, an individual or
entity is determined to have been convicted "when a
judgement of conviction has been entered against the
individual or entity by a Federal, State, or local
court." I find that a "judgment of conviction" was
entered against Petitioner within the meaning of section
1128(i), since the corrected judgment entered against
Petitioner states that he was "adjudged guilty" of the
counts to which he pled guilty. I.G. Ex. 6. Moreover,
the adjudication of Petitioner guilt stated in the
corrected judgment constitutes a finding of guilt against
Petitioner within the meaning of section 1128(i)(2) of
the Act.

Finally, Petitioner's plea of guilty and the court's
acceptance of the plea also constitute a "conviction"
within the meaning of section 1128(i)(3) of the Act. A
plea is "accepted" within the meaning of section
1128(i)(3) whenever a party offers the plea and the court
consents to receive the plea in disposing of the pending
criminal matter. Maximo Levin, M.D., DAB CR343 (1994);
Lila M. Nevrekar, M.D., DAB CR319 (1994). The federal
court in Petitioner's criminal case disposed of
Petitioner's criminal matter when the presiding
magistrate sentenced Petitioner to a term of probation, a
fine, and the performance of 100 hours of community
service. Thus, the federal court "accepted" Petitioner's
plea within the meaning of section 1128(i)(3) of the Act.

I find also that Petitioner was convicted of a criminal
offense related to the delivery of a Medicare service.
In each of the five counts at issue, Petitioner pled
guilty to "knowingly convert{ing] to his own use money
and property belonging to the United States and the
Department of Health and Human Services . . . by and
through a claim to Medicare for reimbursement for
ambulance services." I.G. Ex. 4. Petitioner's
conviction of five counts of conversion of U.S. property
were all based on false claims by Petitioner to Medicare
for payment for ambulance services. It is well-
established that filing a false or fraudulent claim for
payment is "related to the delivery of a health care item
or service" under the mandatory exclusion provisions of
section 1128(a). Jack W. Greene, DAB CR19 (1989), aff'd
DAB 1078 (1989), aff'd sub nom. Greene v. Sullivan, 731
F. Supp. 835 (E.D. Tenn. 1990). Thus, Petitioner's
conviction is related to the delivery of an item or
service under the Medicare program within the meaning of
section 1128(a)(1) of the Act.
7

II. Petitioner must be excluded for the
mandatory minimum period of five years.

Section 1128(c)(3)(B) of the Act requires that an
exclusion imposed under section 1128(a)(1) be for a
mandatory minimum period of at least five years. Chris
Mark Spierer, DAB CR360 (1995); Pamela Gail Hill, DAB
CR347 (1994). This five-year mandatory minimum
requirement is also codified at 42 C.F.R. § 1001.102(a).
Neither the ALJ nor the I.G. is authorized to reduce the
five-year mandatory minimum exclusion. Maximo Levin, DAB
CR343 (1994). Since the I.G. excluded Petitioner
pursuant to section 1128(a)(1), the five-year exclusion
is deemed reasonable as a matter of law.

III. The I.G. is not precluded from excluding
Petitioner under section 1128(a) of the Act.

Petitioner's argument that the I.G. does not have the
authority to exclude him, by reason of the settlement
agreement which he entered into with the DOJ, is without
merit. Petitioner entered into a settlement agreement
with the DOJ on March 4, 1994, to resolve the issue of
Petitioner's claims for reimbursement for ambulance
services. I.G. Ex. 3; P. Ex. 1. The U.S. alleged that
Petitioner submitted claims for reimbursement for
services which were not provided as claimed, and which
constituted false claims under the False Claims Act, 31
U.S.C. § 3729 et seq. I.G. Ex. 3 at 1, 2. In order to
avoid litigation, Petitioner agreed to settle. As part
of the settlement agreement, Petitioner agreed to pay the
U.S. the sum of $14,168. Id. In consideration of the
settlement amount, the U.S., through an agent of the DOJ,
agreed to release Petitioner and his spouse

from --

any claims, actions, demands, or causes of action
they may have against defendant under the False
Claims Act, 31 U.S.C. § 3729 et seq., and the
Civil Money Penalties Law, 42 U.S.C., Sec. 1320a-
Ja, or any other claims, actions, or causes of
action whatsoever, other than any potential IRS
claims, arising from the claims filed by
defendant for reimbursement, or request for
payment made by defendant or amounts received by
defendant as reimbursement under the provision of
Title XVIII and XIX of the Social Security Act
for services provided by defendant from January
7, 1991, through January 6, 1993.

I.G. Ex. 3 at 2-3. In April of 1994, Petitioner was
charged by a federal misdemeanor information with seven
counts of conversion of money and property of the U.S.
I.G. Ex. 4.
8

I find that the express terms of the release language
cited above do not apply to Petitioner's exclusion. The
release specifically states that Petitioner would be
released from any claims or causes of action that the
U.S. may have against Petitioner "under the False Claims
Act . . . and the Civil Money Penalties Law." I.G. Ex. 3
at 2, 3; P. Ex. 1 at 2, 3. The mandatory exclusion
provision of section 1128(a) of the Act is not included
within the scope of the False Claims Act or the Civil
Monetary Penalties Law.”

Furthermore, the settlement agreement releases Petitioner
from any claims or causes of action arising from payments
requested by, or amounts received by Petitioner, from
Medicare and Medicaid. However, Petitioner's exclusion
under section 1128(a)(1) arose solely from his conviction
and the fact that his conviction was program-related.
I.G. Ex. 1. The I.G.'s authority to exclude an
individual under section 1128(a)(1) derives from the fact
of the individual's criminal conviction, and not from the
conduct which culminated in the conviction. Rosaly Saba
Khalil, M.D., DAB CR353 (1995) (citing Peter J. Edmonson,
DAB 1330 (1992)). Thus, it is simply the fact of the
conviction which provides the I.G. with the authority to
exclude the individual or entity as a means of protecting
program beneficiaries and recipients. Iq. It is for
these reasons that an ALJ does not have the authority to
look behind the actions which led to the conviction. Id.
I find, therefore, that Petitioner's exclusion derived
solely from his conviction of a program-related crime,
and was not the type of action which the parties intended
to include within the scope of the release language of
the settlement agreement.

Moreover, Petitioner was convicted of a criminal offense
which was expressly not covered by the terms of the
settlement agreement. The settlement: agreement released
Petitioner from actions and causes of action arising from
his claims for and receipt of Medicaid or Medicare
payments "for services provided by [Petitioner] from
January 7, 1991, through January 6, 1993." I.G. Ex. 3 at
3; P. Ex. 1 at 3. As I stated earlier, Petitioner pled
guilty to and was convicted of Counts I through V of a
seven-count information. I1.G. Exs. 5, 6. Count I
charges Petitioner with criminal conversion of U.S.

2? The permissive exclusion provision of section
1128(b) (7), however, specifically refers to the Civil
Monetary Penalties Law. Thus, it appears that the
parties intended to release Petitioner from any causes of
action arising under this exclusionary authority. Since
Petitioner was excluded under section 1128(a),
Petitioner's exclusion falls outside the purview of the
release clause.
9

property "on or about the 16th day of January, 1993."
I.G. Ex. 4 at 1. Thus, the conduct which led to the
charge in Count I was committed after the January 6, 1993
date set out in the settlement agreement, and therefore,
is outside the scope of the agreement.

I find, therefore, that the settlement agreement which
Petitioner entered into with an agent of the DOJ is
immaterial to the issue of whether the I.G. had the
authority to exclude Petitioner under section 1128(a). I
find that Petitioner's exclusion does not fall within the
purview of the release clause of the settlement
agreement. Furthermore, I find that Petitioner was
"convicted," within the meaning of section 1128(i), of a
program-related crime, and that his exclusion was
mandatory pursuant to section 1128(a).

CONCLUSION

The I.G. was authorized to exclude Petitioner from the
Medicare and Medicaid programs for a period of at least
five years, pursuant to sections 1128(a)(1) and
1128(c) (3) (B) of the Act.

The five-year exclusion is, therefore, sustained.

/s/

Joseph K. Riotto
Administrative Law Judge
